Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 & 12/10/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (U.S. 2004/0056669 A1) in view of Kitano et al. (U.S. 2004/0231969 A1).


Regarding claims 1-2, Morimoto discloses a pressure sensor 201 of Fig. 13 (see pars.  0126-0130) comprising: a plurality of sensor devices 210 (sensor devices also includes all pressure-sensitive resistive member R within body of 10-11, see Fig. 13 par. 0126-0130); wherein each of the plurality of sensor devices 210’ & 210” includes electrodes D210-D222) and a conductive film FTC 11 disposed to face the electrodes D210-D222 (see pars. 0057-0058), the plurality of sensor devices 10 is stacked in a direction in which the conductive film FTC 11 is disposed against the electrodes D210-D222 (see Fig. 13, pars. 0126-0128), and the wiring sheet FPC board 11 includes a common input line Vcc via input Port I (see Fig. 15, pars. 0140-0143, input Port I connect to electrode D1) for inputting electrical signals to the plurality of sensor devices 210’ & 210”, and a common output line Output Vx or Output Vy for outputting the electrical signals from the plurality of sensor devices 210’ & 210”  (see pars. 0141-0142, wherein the resistance type sensor 210, the pressure-sensitive resistive inks R11-R14 and the pressure-sensitive resistive inks R21-R24 which are opposite to R11-R14 respectively form variable contact resistances R1-R4, respectively. As shown in FIG. 15, the signals output from the R/V conversion circuits connected to the variable contact resistances R1, R2 are read, for example, by an exclusive-OR gate or equivalent, to derive the output Vx. Similarly, the signals output from the R/V conversion circuits connected to the variable contact resistances R3, R4 are read, for example, by the exclusive-OR gate or equivalent, to derive the output Vy).
Morimoto fail to disclose a wiring sheet (wiring sheet hereinafter referred to as a wiring board that containing a flexible material processed into a sheet shape).  
1 or wiring board that containing a flexible material processed into a sheet shape 1 which having electrodes 10 attached to it, see Fig. 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by Morimoto to include a wiring sheet as taught by Kitano et al. One would be motivated to make such a modification in order to reduce thickness of the stack circuit sensor because the pressure sensor is constituted by the electrodes incorporated on the wiring sheet (see Kitano’s pars. 0036-0038).

    PNG
    media_image1.png
    464
    954
    media_image1.png
    Greyscale

As to claim 3, Morimoto discloses in Fig. 13, wherein at least some of the sensor devices 210’ & 210”  comprise a protrusion 30-32 that overlaps at least a part of the electrodes D210-D221 (see Fig. 13, par. 0069).

As to claim 4, Morimoto discloses in Fig. 13 wherein the protrusions 30-32a are respectively provided on the plurality of sensor devices 210 (see pars. 069 & 0118-0120).

As to claim 5, Morimoto discloses wherein an end surface 32 of at least one of the protrusions 32a has a size different from that of the end surface of at least remaining one of the protrusions (see Fig. 13, pars. 0069 & 0096, wherein a portion of the protrusion 32a formed on the lower surface of the keypad base 32 corresponding to the X-axis positive direction is displaced similarly to the operating button 31, and brought into contact with a back side of the fourth surface of the FPC 11).

As to claim 6, Morimoto discloses wherein the one protrusion 32a is provided corresponding to the plurality of sensor devices D221 & D211 (see Fig. 13).

As to claim 7, Morimoto discloses wherein characteristics related to a resistance R11-R14  of at least one sensor device 1 out of the plurality of sensor devices 10 are different from the characteristics related to the resistance of at least remaining one sensor device out of the plurality of sensor devices 210’ & 210” (see Figs. 13-15 & claim 7, wherein  the resistance values of the variable contact resistances R1-R4 vary inversely as the pressure between the pressure-sensitive resistive inks R21-R24 and R11-R14 of each pair forming the variable contact resistances. Accordingly, as the pressure between the pressure-sensitive resistive inks of each pair increases, the resistance values of the variable contact resistance R1-R4 decreases. This means that the pressure-sensitive resistive inks corresponding to the operating direction of the operating button 31 vary most in the resistance value of the variable contact resistance R1-R4 to thereby produce a decreased resistance value whereas those corresponding to the opposite direction to the operating direction vary least in the resistance value to thereby produce an increased resistance value).

As to claim 8, Morimoto discloses wherein an area of the electrodes D210-D222 of Fig. 13 that can be in contact with the conductive film FTC 11 of at least one sensor device 201 out of the plurality of sensor devices 210’ & 210” is different from the area of the electrodes D210-D222 that can be in contact with the conductive film 11 of at least remaining one sensor device out of the plurality of sensor devices (see Figs. 13-14, Pars. 0127-0129, wherein the contact electrodes D211-D214 and D-221-D224 are grouped in pairs and are arrayed adjacently so that the contact electrodes of each pair are opposite to each other. Then, a pair of contact electrodes D211 and D221, a pair of contact electrodes D212 and D222, a pair of contact electrodes D213 and D223 and a pair of contact electrodes D214 and D224 are arranged to correspond to the X-axis positive direction, the X-axis negative direction, the Y-axis positive direction and the Y-axis negative direction, respectively).

As to claim 9, Morimoto discloses wherein the plurality of sensor devices 210’ & 210” is connected in parallel to each other (via connect from top and bottom as seen in Figs. 13 & 15, respectively R1-R2 are connect to 210’ and R3-R4 connect to 210”).

As to claim 10, Morimoto discloses in Figs. 13-14, wherein the electrodes D211 & D214 include a first electrode and a second electrode, and the first electrode D213 and the second electrode D223 are separated from each other and have a shape that can be fitted together (see pars. 0128-0129, wherein he contact electrodes D211-D214 and D-221-D224 are grouped in pairs and are arrayed adjacently so that the contact electrodes of each pair are opposite to each other. Then, a pair of contact electrodes D211 and D221, a pair of contact electrodes D212 and D222, a pair of contact electrodes D213 and D223 and a pair of contact electrodes D214 and D224 are arranged to correspond to the X-axis positive direction, the X-axis negative direction, the Y-axis positive direction and the Y-axis negative direction, respectively).

Regarding claim 11, Morimoto discloses a method for manufacturing a pressure sensor 201 of Fig. 32 (see pars.  0126-0130), comprising: sensor devices 210’ & 210” (sensor devices also includes all pressure-sensitive resistive member R within body of 10-11, see Fig. 13 pars. 0126-0130) each including a plurality of electrodes D210-D222 and a conductive film FTC 11 corresponding to at least one electrode of the plurality of electrodes D210-D222 (see pars. 0057-0058), a common input line Vx via input Port I (see Fig. 15, pars. 0140-0143, input Port I connect to electrode D1) for inputting electrical signals to the sensor devices 210’ & 210”, and a common output line Vy for outputting the electrical signals from the plurality of sensor devices 210’ & 210”  (see pars. 0141-0142, wherein he resistance type sensor 210, the pressure-sensitive resistive inks R11-R14 and the pressure-sensitive resistive inks R21-R24 which are opposite to R11-R14 respectively form variable contact resistances R1-R4, respectively. As shown in FIG. 15, the signals output from the R/V conversion circuits connected to the variable contact resistances R1, R2 are read, for example, by an exclusive-OR gate or equivalent, to derive the output Vx. Similarly, the signals output from the R/V conversion circuits connected to the variable contact resistances R3, R4 are read, for example, by the exclusive-OR gate or equivalent, to derive the output Vy).
Morimoto fail to disclose a wiring sheet.  In related art, U.S. 2004/0231969 to Kitano et al. disclose a similar pressure sensor S having wiring sheet 1 or wiring board that containing a flexible material processed into a sheet shape 1 see Fig. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor taught by Morimoto to include a wiring sheet as taught by Kitano et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to reducing thickness of the stack circuit sensor because the pressure sensor is constituted by the electrodes incorporated on the wiring sheet (see Kitano’s pars. 0036-0038).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		February 25, 2022.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858